Title: From George Washington to Annis Boudinot Stockton, 21 March 1789
From: Washington, George
To: Stockton, Annis Boudinot



My dear Madam,
Mount Vernon, March 21. 1789.

Upon taking up my pen to express my sensibility for the flattering sentiments you are still pleased to entertain of me, I found my advocations would only permit me to blend the demonstration of that grateful feeling with an acknowledgement of the receipt of your polite letter and elegant poem.
Be pleased then to accept my thanks for them.
The joint good wishes of Mrs Washington and myself for yourself and family conclude me, My dear Madam, With great esteem and regard, your most obedient and most humble servant

G. Washington

